Exhibit 99.3 UNAUDITED PRO FORMA COMBINED FINANCIAL STATEMENTS On July 31, 2015, Code Rebel Corporation (the ‘‘Company,’’ ‘‘we,’’ ‘‘our’’ or ‘‘us’’) completed the acquisition of ThinOps Resources, LLC. (‘‘ThinOps’’).The accompanying unaudited pro forma condensed consolidated combined balance sheet as of June 30, 2015 presents our historical financial position combined with ThinOps as if the acquisition and the financing for the acquisition had occurred on June 30, 2015.The accompanying unaudited pro forma condensed consolidated combined statements of operations for the six months ended June 30, 2015 and the year ended December 31, 2014 present the combined results of our operations with ThinOps as if the acquisition and the financing for the acquisition had occurred on January 1, 2014.The historical unaudited pro forma condensed consolidated financial information includes adjustments that are directly attributable to the acquisition, factually supportable and with respect to the statement of operations are expected to have a continuing effect on our combined results.The unaudited pro forma condensed consolidated combined financial information does not reflect the costs of any integration activities or benefits that may result from realization of future cost savings from operating efficiencies, or any revenue, tax, or other synergies that may result from the acquisition.The unaudited pro forma condensed consolidated combined financial information and related notes are being provided for illustrative purposes only and are not necessarily indicative of what our financial position or results of operations actually would have been had we completed the acquisition at the dates indicated nor are they necessarily indicative of the combined company’s future financial position or operating results of the combined company. The accompanying unaudited pro forma condensed consolidated combined financial information and related notes should be read in conjunction with our audited consolidated financial statements for the year ended December 31, 2014 and our unaudited condensed consolidated financial statements as of and for the six months ended June 30, 2015 and ThinOps audited financial statements as of and for the year ended December 31, 2014 and ThinOps unaudited consolidated financial statements as of and for the six months ended June 30, 2015. We prepared the unaudited pro forma condensed consolidated combined financial information pursuant to Regulation S-X Article 11.Accordingly, our cost to acquire ThinOps of approximately $9.25 million has been allocated to the assets acquired and liabilities assumed according to their estimated fair values at the date of acquisition.Any excess of the purchase price over the estimated fair value of the net assets acquired has been recorded as goodwill.The preliminary estimates of fair values are reflected in the accompanying unaudited pro forma condensed consolidated combined financial information.The final determination of these fair values will be completed as soon as possible but no later than one year from the acquisition date.The final valuation will be based on the actual fair values of assets acquired and liabilities assumed at the acquisition date.Although the final determination may result in asset and liability fair values that are different than the preliminary estimates of these amounts included herein, it is not expected that those differences will be material to an understanding of the impact of this transaction to our financial results. UNAUDITED PRO FORMA CONDENSED COMBINED BALANCE SHEET JUNE 30, 2015 Code Rebel Corporation ThinOps Resources, LLC Combined Historical Pro forma Adjustments Combined Pro Forma CURRENT ASSETS Cash and cash equivalents $ $ $ 1 $ ) $ Accounts receivable Deposit and prepaid expense TOTAL CURRENT ASSETS NON-CURRENT ASSETS Investment in subsidiary 1 - 2 ) Intangible assets, net - Property and equipment, net - Deposits - Goodwill - - - 2 TOTAL NON-CURRENT ASSETS TOTAL ASSETS $ CURRENT LIABILITIES Accounts payable and accrued expenses $ Trade financing - Income tax payable - Payable to related party - Other payable TOTAL CURRENT LIABILITIES STOCKHOLDERS' EQUITY Common stock - 1 67 Additional paid in capital - 1 Members' distribution - ) ) 2 - Retained earnings (accumulated deficit) ) )
